Citation Nr: 1426072	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  14-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dry eye syndrome with blepharitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before a Decision Review Officer (DRO) in February 2014.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent for dry eye syndrome with blepharitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

2.  The evidence of record does not establish a nexus between the Veteran's tinnitus and service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus; he attributes his current disabilities to noise exposure in service.    

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A June 2012 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
65
75
LEFT
45
55
65
70
70

Speech audiometry revealed speech recognition ability of 90 percent in his right ear and 86 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss and subjective tinnitus when wearing his hearing aids.  

In considering in-service incurrence, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a hearing disability or tinnitus.  Additionally, his November 1945 separation examination reflects a normal clinical evaluation of his ears.  Whisper hearing testing reflected normal results.  Tinnitus was not mentioned in his November 1945 separation examination report. 

The Board has considered the Veteran's contentions that he was exposed to loud noises from aircrafts in service.  However, there is no indication that such exposure resulted in any injury.  As was noted above, the Veteran's separation examination did not indicate any abnormalities with respect to the Veteran's ears upon separation.  His separation examination also reflected normal whisper testing results.   

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss or tinnitus is causally related to active service for the reasons discussed below.

First, the post-service evidence does not reflect complaints of bilateral hearing loss until October 1998 (VA treatment visit on Virtual VA), over 50 years following separation from service.  This objective evidence simply does not reflect continuity of symptomatology.  Moreover, as the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within one year of service discharge, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  38 C.F.R. § 3.309 (2013).  With respect to his tinnitus, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Tinnitus is not a disease identified under 3.309(a), and continuity of symptomatology is simply not applicable with respect to that issue. 

With respect to his hearing loss claim, notwithstanding the absence of documented post-service symptomatology related to his bilateral hearing loss for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, records do not reflect hearing problems until October 1998. The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time (in this case, about one-half century) after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran is competent to report that he has experienced hearing issues since service, he has provided no explanation as to why he delayed filing a claim for over 50 years.  

Consideration is also given to the fact that the Veteran made no reference to experiencing hearing loss since service, when he first mentioned hearing issues at an October 1998 VA treatment visit.  One would expect the Veteran to have reported a 50 year history of hearing loss if such existed.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  There is simply no evidence, other than his own statements, to support his assertions of experiencing bilateral hearing loss since service.   

Moreover, importantly, although he filed claims in the months following separation from service in 1945, it was not until April 2012 that he filed a claim for bilateral hearing loss.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for another disability, but made no reference to his purported history of hearing loss since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1945, but did not file a claim for this problem under 2012.

Had the Veteran been experiencing hearing loss at that time, there seems to be no reason why the Veteran would not have identified this disability.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his ears were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of sensorineural hearing loss since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty.    

To fully address the Veteran's concerns, a VA examination was undertaken in June 2012 to specifically address the Veteran's hearing loss and tinnitus claims.  Following a review of the claims file, interview of the Veteran, and audiometric testing, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  Moreover, the VA examiner indicated that the Veteran's complaints of a "roaring type sound" were attributed to the use of hearing aids.  

The VA examiner indicated that the Veteran's service records reflect whispered voice tests were used to assess hearing sensitivity and these test are no longer used clinically as they do not provide frequency-specific information and are not sensitive to high-frequency hearing losses.  She therefore indicated that there is no direct evidence to support or refute the Veteran's claim.  The VA examiner noted that she would therefore use indirect evidence to issue an opinion. She noted that the Veteran's reported military occupation was that of a chemical specialist and per the Veteran's own statement he did not have significant hazardous noise exposure during his military service.  She considered the Veteran's reports that his primary duties were maintaining gasses and training other soldiers on the use of gas masks and performing demonstrations.  

The VA examiner did consider the Veteran's reports of hearing aircrafts from a distance but he reported that he did not work in close proximity to them.  The VA examiner noted that the Veteran's service records reflect that he worked as a carpenter and in construction prior to his military service and that he worked in farming for about 15 years and then as an automotive mechanic for about 25 years following separation from military service.  She noted that these civilian occupations all have a high likelihood of hazardous noise exposure.  The VA examiner also pointed out that VA treatment records indicate the Veteran reported hunting as a life-long hobby, which is also a high-risk of hazardous noise exposure. 

The VA examiner indicated that the Veteran's claims file reflects that the Veteran filed claims for service connection for other conditions in 1945 and no mention of hearing loss or tinnitus were reported on this claim, nor were they reported on the VA physical examination performed for compensation and pension purposes which reviewed all systems including the auditory system.  She considered the Veteran's reports of a significant history of civilian occupational as well as recreational noise exposure.  She noted that while military noise exposure is also reported (firearm qualification), it was less likely as not that the Veteran's current hearing loss can be attributed to military noise exposure and that the indirect evidence indicates a history of extensive and long-term civilian occupational and recreational noise exposure.  She noted that this opinion is also supported by the Veteran's own statements as he did not report hearing loss as a condition when given the opportunity in 1945. 

With respect to the Veteran's tinnitus claim she noted that the Veteran reported hearing a "roaring type sound" only when he wears his hearing aids.  The VA examiner indicated that the Veteran reported he did not experience this sound when he is not wearing his hearing aids and therefore this reported condition is not considered tinnitus and is likely related to his hearing aids.  There is no contradicting medical evidence of record.  

The Board finds that the June 2012 VA examination and opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has hearing loss and tinnitus that are related to his active service, as a lay person he is not competent to relate any current diagnoses of sensorineural hearing loss or tinnitus to his active service, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinions of the examiner. 

In sum, while the Veteran has been diagnosed with sensorineural hearing loss and subjective tinnitus post-service, the June 2012 VA examiner has competently opined that it is less likely than not that the Veteran's current bilateral sensorineural hearing loss is related to his active service.  Moreover, she has attributed his tinnitus to his use of hearing aids.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decision on appeal by way of letter sent to the Veteran in May 2012 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Consequently, the Board finds that the duty to notify has been satisfied as to these claims. 

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination and opinions in June 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The Veteran was most recently afforded a VA eye examination in April 2013.  

This would normally be a highly timely examination.  

Nevertheless, the Veteran testified at his February 2014 DRO hearing that his eye disability had worsened since his last VA examination.  

This was reiterated in a May 2014 Informal Hearing Presentation by his representative.  Because this evidence suggests there has been an increase in symptomatology of his eye disability, the Board finds that the Veteran should be afforded a new VA eye examination in order to determine the current nature and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service- connected dry eye syndrome with blepharitis.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


